[Cite as State v. Banks, 2012-Ohio-2304.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 97299




                                      STATE OF OHIO

                                                      PLAINTIFF-APPELLEE

                                                vs.



                                       WILLIE BANKS
                                                             DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-545495

        BEFORE:          Jones, P.J., Cooney, J., and Kilbane, J.

        RELEASED AND JOURNALIZED:                     May 24, 2012
ATTORNEY FOR APPELLANT

Kelly A. Gallagher
P.O. Box 306
Avon Lake, Ohio 44012


ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

BY: Denise J. Salerno
Assistant County Prosecutor
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
LARRY A. JONES, SR., P.J.:

         {¶1} Defendant-appellant, Willie Banks, appeals his conviction for drug

trafficking, drug possession, endangering children, possessing criminal tools, and

tampering with records.    We affirm.

         {¶2} In 2011, Banks was charged with one count each of drug trafficking with a

juvenile specification, drug possession, possessing criminal tools, and tampering with

records.    He was also charged with three counts of endangering children.   Banks filed a

motion to suppress, which the trial court denied.   The matter proceeded to a jury trial.

The following pertinent evidence was presented at the motion hearing and trial.

         {¶3} In November 2011, Detective Clinton Ovalle of the Cleveland Metropolitan

Housing Authority (“CMHA”) Police Department received a telephone call from a

confidential reliable informant (“CRI”) that a man, later identified as Banks, was parked

in a van across from CMHA property. The CRI gave the detective the license plate

number.     Ovalle had previously received information from the same CRI regarding

Banks.

         {¶4} Detective Ovalle and another CMHA detective located the van and surveilled

the area for a few minutes. They observed Banks getting in and out of his van and also

observed another man performing repair work on the van.      Detective Ovalle approached
Banks, who was getting out of the driver’s seat of the van, and asked for his name.

Banks identified himself as “Tyrone Banks” and, when asked, gave the detective a birth

date and social security number.    According to Detective Ovalle, he then did a “routine

wants or warrants check” based on the information Banks gave him.

       {¶5} The other detective went to the passenger side of the van, where Martina

Jackson was sitting, holding a baby. There were two other young children in the van.

The detective observed suspected drugs and a scale in plain view, sitting on top of an

open diaper bag.

       {¶6} The detectives advised Banks and Jackson of their rights. At first, Banks

denied the drugs were his, but then admitted the drugs belonged to him and gave the

police a written statement admitting he had bought the drugs for $2,200 and had $345 on

him, $100 of which was drug money. Jackson confirmed that the drugs belonged to

Banks and also made a written statement.       The detectives recovered 51.25 grams of

crack cocaine and a digital scale from the vehicle.

       {¶7} Later that day, Detective Ovalle learned that Banks had given him an

incorrect first name, birth date, and social security number. He spoke with Banks by

phone, and Banks admitted he had lied to the detective because he was afraid he would be

arrested on his outstanding warrants.

       {¶8} Martina Jackson testified that she was with her three children and Banks that

day. According to Jackson, they had only made one sale of drugs when the headlights

went out on the van so they stopped to have it fixed. Jackson testified that Banks is the
father of two of the three children in the van.       Jackson claimed the crack cocaine

belonged to Banks but he always made her hold it.      She admitted that she made a deal

with the state to testify against Banks in exchange for pleading guilty to lesser charges.

She denied being promised any particular recommended sentence by the state for doing

so.

       {¶9} The jury convicted Banks of all charges.    The trial court sentenced him to a

total of seven years in prison.

       {¶10} Banks now appeals his convictions, raising the following assignments of

error for our review:

       I. The trial court erred in denying the defendant’s motion to suppress.

       II. The defendant’s conviction for endangering children is against the
       manifest weight of the evidence.

                                   Motion to Suppress

       {¶11} The Ohio Supreme Court has explained the standard of review for a motion

to suppress as follows:

       Appellate review of a motion to suppress presents a mixed question of law
       and fact. When considering a motion to suppress, the trial court assumes the
       role of trier of fact and is therefore in the best position to resolve factual
       questions and evaluate the credibility of witnesses. Consequently, an
       appellate court must accept the trial court’s findings of fact if they are
       supported by competent, credible evidence. Accepting these facts as true,
       the appellate court must then independently determine, without deference to
       the conclusion of the trial court, whether the facts satisfy the applicable
       legal standard.

(Internal citations omitted). State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797

N.E.2d 71, ¶ 8.
      {¶12} Banks argues that the police lacked a reasonable and articulable suspicion of

criminal activity to justify approaching and questioning him. The state maintains that

the “stop” was a consensual encounter and, therefore, did not implicate the protections of

the Fourth Amendment.

      {¶13} The Fourth Amendment to the United States Constitution prohibits

warrantless searches and seizures, rendering them per se unreasonable unless an

exception applies. Katz v. United States, 389 U.S. 347, 88 S.Ct. 507, 19 L.Ed.2d 576

(1967). An investigative stop, or Terry1 stop, is a common exception to the Fourth

Amendment warrant requirement.           It is well recognized that officers may briefly stop

and detain an individual, without an arrest warrant and without probable cause, in order to

investigate a reasonable and articulable suspicion of criminal activity. State v. Carroll,

8th Dist. No. 96212, 2011-Ohio-5255, ¶ 16, citing Terry.

      The propriety of an investigative stop by a police officer must be viewed in
      light of the totality of the surrounding circumstances as viewed through the
      eyes of a reasonable and cautious police officer on the scene, guided by his
      experience and training.

State v. Bobo, 37 Ohio St.3d 177, 179, 524 N.E.2d 489 (1988); State v. Freeman, 64 Ohio

St.2d 291, 414 N.E.2d 1044 (1980), syllabus.

      {¶14} The United States Supreme Court has held that

      not all personal intercourse between policemen and citizens involves
      “seizures” of persons. Only when the officer, by means of physical force
      or show of authority, has in some way restrained the liberty of a citizen may
      we conclude that a “seizure” has occurred.


          Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968).
      1
Terry at 19.

         {¶15} In State v. Logan, 8th Dist. No. 96190, 2011-Ohio-4124, this court

explained that

         [a] consensual encounter occurs when the police approach a person in a
         public place, engage the person in conversation, and the person remains free
         to not answer or walk away. * * * A consensual encounter does not
         implicate the Fourth Amendment or trigger its protections.

Id. at    ¶ 9, citing Florida v. Bostick, 501 U.S. 429, 434, 111 S.Ct. 2382, 115 L.Ed.2d 389

(1991).

         {¶16} These same principles also apply to citizens in motor vehicles.   Generally,

a police officer’s approach and questioning of the occupants of a parked vehicle does not

constitute a seizure and does not require reasonable, articulable suspicion of criminal

activity. State v. Boys, 128 Ohio App.3d 640, 642, 716 N.E.2d 273 (1st Dist. 1998).

         {¶17} The record shows that Banks was parked in the parking lot of a vacant gas

station having work done on his vehicle.     The police received a tip from a CRI and went

to the area.     The police surveilled the area for several minutes and observed Banks

getting in and out of the van several times and also saw another man working on the van.

Detective Ovalle approached Banks on foot and asked him a few questions, which Banks

answered.      Once the other detective saw the suspected drugs and scale in plain view, he

and his partner read Banks and Jackson their rights and continued to question them.

Although a formal arrest is not necessary to trigger the protections of the Fourth

Amendment, here, Banks is unable to show that his initial contact with police was
non-consensual.

       {¶18} Banks further claims that the CMHA police were without authority to detain

him off CMHA grounds. But both detectives testified that in addition to being CMHA

police officers, they were sworn Cuyahoga County Sheriff’s Deputies, which gave them

the jurisdiction to enforce the laws in and around CMHA property. Detective Ovalle

testified that the parking lot where they found Banks was within 300 feet from and across

the street from CMHA property. On appeal, Banks cites no authority that challenges the

detectives’ testimony; therefore, we find no merit to his argument.

       {¶19} Based upon the totality of the circumstances in this case, the detectives were

engaging in a consensual encounter when they questioned Banks. Accordingly, the first

assignment of error is overruled.

                                Child Endangering Conviction

       {¶20} In the second assignment of error, Banks argues that his third conviction for

child endangering was against the manifest weight of the evidence.               In short, Banks

claims that he could not be convicted of one of the three counts of endangering children

because the only evidence presented was that he was the father of only two of the children

in the van.2

       {¶21} In reviewing a challenge to the manifest weight of the evidence, the Ohio

Supreme Court has held that



          Banks does not challenge his conviction on the other two counts of endangering children or
       2


on the other counts in the indictment.
       [t]he question to be answered is whether there is substantial evidence upon
       which [the trier-of-fact] could reasonably conclude that all the elements
       have been proved beyond a reasonable doubt. In conducting this review, we
       must examine the entire record, weigh the evidence and all reasonable
       inferences, consider the credibility of the witnesses, and determine whether
       the [triers-of-fact] clearly lost [their] way and created such a manifest
       miscarriage of justice that the conviction must be reversed and a new trial
       ordered.

(Internal quotes and citations omitted.) State v. Leonard, 104 Ohio St.3d 54,

2004-Ohio-6235, 818 N.E.2d 229, ¶ 81. This court must remain mindful that the weight

of the evidence and the credibility of the witnesses are matters primarily for the

fact-finder to assess. State v. DeHass, 10 Ohio St.2d 230, 227 N.E.2d 212 (1967),

paragraph one of the syllabus.

       {¶22} R.C. 2919.22(A) provides that

       [n]o person, who is the parent, guardian, custodian, person having custody
       or control, or person in loco parentis of a child under eighteen years of age
       or a mentally or physically handicapped child under twenty-one years of
       age, shall create a substantial risk to the health or safety of the child, by
       violating a duty of care, protection, or support.

Banks concedes he is the father of two of the children found in the car. Jackson is the

mother of the third child, but that child has a different father. A jury, however, could

have found beyond a reasonable doubt that the third child was in Banks’s custody and

care at the time of the incident.   Control over a child alone is sufficient to satisfy R.C.

2919.22(A).    State v. Reed, 11th Dist. No. 89-L-14-130, 1991 WL 95227 (May 31,

1991). As Reed recognizes, the Committee comment following R.C. 2919.22 states that

“in addition to the natural parents of the child, the first part of the section also covers

guardians and custodians, persons having temporary control of a child and persons
standing in the place of the parents.” In addition, this court has previously found that

even a babysitter acts “in loco parentis.” State v. Amerson, 8th Dist. No. 78235, 2001

WL 755902 (July 5, 2001).

      {¶23} Based on these facts, the conviction for child endangering was not against

the manifest weight of the evidence.   The second assignment of error is overruled.

      {¶24} Judgment affirmed.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated. Case remanded to the trial court

for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




LARRY A. JONES, SR., PRESIDING JUDGE

COLLEEN CONWAY COONEY, J., and
MARY EILEEN KILBANE, J., CONCUR